Citation Nr: 1107113	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-01 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
degenerative arthritis of the lumbar spine with spinal stenosis 
and spondylolisthesis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1955 to April 1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran had a hearing before the Board in February 
2009 and the transcript is of record.

The case was brought before the Board in August 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.  

The Board notes that during the pendency of this appeal, the 
Veteran was awarded service connection for radiculopathy of the 
bilateral lower extremities, secondary to his service-connected 
lumbar spine disability in an August 2010 rating decision.  The 
Veteran did not appeal the initial ratings of these neurological 
disabilities and, therefore, the ratings are not before the Board 
here and those neurological manifestations of the Veteran's low 
back disability may not support an increased rating here. 

The VA received additional evidence from the Veteran in June 
2010.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence submitted 
was provided with a signed waiver of local jurisdictional review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's low back disability is manifested by advanced 
arthritis, confirmed by x-ray, and spinal stenosis resulting in 
painful motion, tenderness and limited motion with forward 
flexion no worse than 45 degrees and extension no worse than 5 
degrees.

CONCLUSION OF LAW

The criteria for an initial rating greater than 20 percent for 
degenerative arthritis of the lumbar spine with spinal stenosis 
and spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in December 2004.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   

Since the RO assigned the 20 percent disability rating at issue 
here for the Veteran's service-connected disability, and the 
Board has concluded that the preponderance of the evidence is 
against assigning a higher rating, there is no question as to an 
effective date to be assigned, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board further notes for initial rating claims, where, as 
here, service connection has been granted and the initial rating 
and effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. 
App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2005 
and 2010.  These examinations are adequate because they are based 
on a thorough examination, a description of the Veteran's 
pertinent medical history, a complete review of the claims folder 
and appropriate diagnostic tests, to include x-ray.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 
Vet. App. 120, 124-25 (2007) (holding an examination is 
considered adequate when it is based on consideration of the 
appellant's prior medical history and examinations and also 
describes the disability in sufficient detail so that the Board's 
evaluation of the disability will be a fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran and the Board may proceed to consider the merits of 
the claim.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA Schedule 
for Rating Disabilities.  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where the issue involves the 
assignment of an initial rating for a disability following the 
initial award of service connection for that disability, which is 
the case here, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be applied.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As will be explained below, staged ratings are not appropriate 
here because the severity of the Veteran's disability was 
consistent through the appellate time period. 

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or inflammation in parts of the system, to perform normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  Functional loss may be due to the 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures.  It may also be due to pain 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. See 
38 C.F.R. 
§ 4.45.  

The Veteran alleges his low back disability is more severe than 
currently rated. 

The Veteran's back condition is evaluated under Diagnostic Code 
(DC) 5242, for degenerative arthritis of the lumbar spine.  
Initially, the Board notes that arthritis may also be rated under 
DC 5003, for degenerative arthritis.  DC 5003, however, does not 
provide for a rating greater than 20 percent.  See 38 C.F.R. § 
4.71a, DC 5003.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2010).  A 10 percent rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
r abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal hyphosis.  A 40 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent disability rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a, DC 5235-5242.

These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the rating formula for diseases and injuries of 
the spine specify that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal for 
that individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to "the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation"; provided, 
however, that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the maximum 
that can be used for calculation of the combined range of motion, 
and each range of motion measurement is to be rounded to the 
nearest five degrees  Id., Notes (2) and (4).  Note (1) also 
articulates that neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  Id., Note (1).

Spine conditions may also be rated under DC 5243, for 
intervertebral disc syndrome (IVDS).  The criteria for IVDS 
provides for a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating is awarded for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating for IVDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.  "Incapacitating episodes" was defined in Note 
(1) as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  Note (2) also allowed the Veteran 
to be rated separately for musculoskeletal and neurological 
manifestations under appropriate diagnostic codes if it would 
result in a higher combined evaluation for the disability. 

Following a review of the available evidence in this case, and 
the applicable laws and regulations, it is the Board's conclusion 
that the evidence does not warrant a rating greater than 20 
percent under any of the spine diagnostic codes.

VA outpatient treatment records indicate regular complaints 
during the appellate time frame of back pain, with x-ray 
confirmed arthritis.  Private treatment records further indicate 
the Veteran received therapeutic injections various times from 
2004 to 2009.  The Board finds noteworthy, a private record dated 
February 2002 indicates the Veteran's low back exhibited forward 
flexion to 70 degrees and extension to 20 degrees.  Private and 
VA outpatient treatment records also note various complaints of 
radiating pain, urinary incontinence, gastrointestinal problems 
and erectile dysfunction.

The Veteran was initially afforded a VA examination in February 
2005 where the examiner diagnosed the Veteran with lumbar 
degenerative arthritis, confirmed by x-ray, with spinal stenosis.  
Range of motion testing at that time revealed forward flexion to 
80 degrees and extension to 10 degrees.  The examiner appreciated 
a 10 degree further loss of forward flexion on repetition and a 5 
degree further loss of extension on repetition.

In light of the Veteran's complaints of urinary, gastrointestinal 
and neurological impairment found in the records, the Board 
remanded this claim to afford the Veteran a new VA examination, 
to include neurological and gastrointestinal testing.

The Veteran was afforded appropriate VA examinations in February 
2010.  At that time, the examiner found no incapacitating 
episodes in the last 12 months requiring bed rest by a physician, 
no weakness and no muscle atrophy.  The Veteran did have muscle 
spasm, pain and tenderness.  Range of motion testing revealed 
forward flexion limited to 45 degrees, with no change on 
repetition, and extension limited to 10 degrees, with no change 
on repetition.  The examiner diagnosed the Veteran with advanced 
degenerative disc disease and spinal stenosis, with radiculopathy 
of the bilateral lower extremities secondary to the Veteran's low 
back disability.

With regard to urinary incontinence, fecal incontinence and 
erectile dysfunction, the examiner found no additional 
disabilities that could be linked to the Veteran's low back 
disability.

That is, in February 2010 the examiner noted the Veteran had a 
lengthy history of type 2 diabetes mellitus, which more likely 
than not was responsible for the Veteran's erectile dysfunction.  
As for rectal impairment, the Veteran did not have fecal 
incontinence, but rather only mild decrease in rectal tone and, 
therefore, the condition was less likely as not secondary to his 
lumbosacral condition.  In an April 2010 addendum, the examiner 
further opined that the Veteran's urinary incontinence is less 
likely as not secondary to his lumbosacral disability because the 
Veteran's complaints and findings were not consistent with the 
type of neurological impairment typically associated with a 
lumbosacral condition, namely "cauda equine syndrome."  Rather, 
the examiner found the veteran's history of diabetes type 2 and 
benign prostatic hypertrophy more relevant to the Veteran's 
current urinary incontinence.  

The Board finds the 2010 VA examiner's opinion persuasive.  It is 
based on a thorough physical examination and a complete review of 
the claims folder, to include the Veteran's VA and private 
treatment records detailing the history of his neurological 
complaints. 

In this case, in order to support a rating greater than 20 
percent here, the evidence would have to show the Veteran's 
forward flexion is limited by 30 degrees or less, that he suffers 
with incapacitating episodes at least four weeks a year or he has 
ankylosis of his spine.  As shown above, the medical evidence 
simply does not support any of these findings. 

With regard to range of motion, the Board notes functional loss 
was considered.  Again, evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint under 
38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The 2005 examiner noted the Veteran's forward flexion was further 
limited by 10 degrees due to repetition and extension was further 
limited by 5 degrees due to repetition.  In contrast, the 2010 
examiner found no change in range of motion due to repetition, 
pain, weakness, fatigue or incoordination.  Indeed, the 2010 
examiner did not observe any objective evidence of weakness or 
muscle atrophy.  The examiner further noted the Veteran's low 
back disability as a whole has an overall "moderate" affect on 
daily activities.  

Even in light of further loss of motion due to DeLuca factors, no 
medical evidence indicates the Veteran's lumbar spine is 
manifested by forward flexion worse than 45 degrees or extension 
worse than 5 degrees warranting a higher rating under the 
diagnostic criteria.  In sum, the General Rating Formula for 
Diseases and Injuries of the Spine would not result in a higher 
rating for the Veteran's disability for the reasons discussed in 
detail above.  

As indicated in the introduction, during the pendency of this 
appeal, the RO awarded the Veteran separate 10 percent ratings 
for each lower extremity due to radiculopathy secondary to his 
low back disability.  Again, neurological abnormalities are to be 
evaluated separately under an appropriate diagnostic code.  See 
38 C.F.R. § 4.71a, DCs 5235-5242, Note (1).  As discussed in the 
introduction, however, the Veteran has not appealed these initial 
ratings.  An increased rating here, therefore, may not be based 
on these neurological manifestations because the issues are not 
properly before the Board. 

As for other neurological manifestations, such as erectile 
dysfunction, urinary incontinence or fecal incontinence, the 
medical evidence does not link these complaints to the Veteran's 
low back disability.  Indeed, there is evidence to the contrary.

In short, the disability criteria for Spine disorders would not 
result in a higher rating for the Veteran's low back disability 
for the reasons discussed in detail above.  Here, there is no 
reasonable doubt that could be resolved in his favor.  The Board 
has considered all potentially applicable diagnostic codes, and 
finds no alternative code that would warrant a higher rating.

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
right knee disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's lumbar 
spine disability with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describes the Veteran's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  

The Veteran worked as a banker until 1992, when he retired due to 
"down-sizing."  The 2010 VA examiner found the Veteran would be 
able to work in sedentary employment as long as it did not 
require prolonged driving, such as a cab or bus driver.  The 
Veteran complains of pain and difficulty with various tasks, but 
these manifestations are already contemplated in his current 
rating as described above. 

As explained above, VA examiners have indicated "moderate" 
functional impairment due to the Veteran's low back disability, 
to include further limited motion on repetition.  This functional 
loss, however, is already one of the bases of his 20 percent 
disability rating.  Accordingly, the Board finds the described 
amount of functional limitation is already contemplated in the 
rating currently assigned.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision in which to assign the Veteran rating greater 
than 20 percent for his lumbosacral strain. 


ORDER

Entitlement to an initial rating greater than 20 percent for 
degenerative arthritis of the lumbar spine with spinal stenosis 
and spondylolisthesis is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


